DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
The Double Patenting rejection is withdrawn is view of Applicants’ cancellation of the claims.
Rejoinder
Claims 16-18, and 22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 23-26, are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/12/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Jeffrey Wilson on 05/24/2022.
Claim 16 has been amended as follows:
(Currently amended) A fusion protein, wherein the fusion protein has the amino acid sequence as shown in SEQ ID NO: 8.
	

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A fusion protein, wherein the fusion protein has the amino acid sequence as shown in SEQ ID NO: 8 was not uncovered in any prior art.
The closest prior art is US 2015/0353911A1 hereinafter the ‘911 publication.
‘911 teaches a chimeric clotting factor that comprises a clotting factor an enhancer moiety, and an optionally a linker moiety between the activatable clotting factor and an enhancer moiety (claim 1). The ‘911 publication further teaches that the clotting/factor includes FIX (claim 93, 108 and paragraph [0042]. The ‘911 publication further teaches that in some embodiments, the chimeric protein further comprises a heterologous moiety such as a half-life extender, a linker moiety and an enhancer moiety, such as β subunit of the C-terminal peptide (CTP) of human chorionic gonadotropin [0009].
‘911 does not teach a fusion protein having SEQ ID NO: 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Claims 16-18, 22-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615